Title: To James Madison from George W. Erving, 6 March 1802 (Abstract)
From: Erving, George W.
To: Madison, James


6 March 1802, London. Private No. 8. Has reported in an accompanying letter “all that has passed upon the subject of my appointment.” Is “perfectly satisfied” with the situation; has full schedule of responsibilities without assessorship. But “upon the score of Emolument—here is certainly a very great deduction without any proportionable deduction of business.” Notes Pinkney’s assertion that Cabot was not overpaid at a salary of $2,500 a year plus payment for his reports; suggests that Cabot was “most profusely overpaid” for his reports and “the arrangement had very much the appearance of a job.” In response to Gore’s statement that Cabot’s office “sunk into that of Mr Williams,” suggests that Williams should receive a pay increase or perhaps Cabot should refund a portion. Truth is Cabot and Williams “made what the Law calls ‘Hodge-podge’ of their Offices & salaries”; Cabot “was as much agent for claims after his appointment to the assessorship as before.” Suggests that there have been irregularities in the commission’s use of contingency funds and excessive clerical staff. King’s secretary is also a secretary to the commission at a salary of £160 a year. Erving had expected to be nominated to the assessorship by the American commissioners and accepted by the British commissioners “without difficulty.” However, King declined to introduce him to the commission, expressing “his unwillingness to ‘interfere,’” and wrote to them with reluctance only after “I wrote to him pretty urgently in the letter which inclosed the Extract of yours.” Pinkney “denied all responsibility in his situation to the American government, he sat there as an independant judge”; Gore agreed. If this impartiality, rather than support of American claims, had been shared by the commissioners under article 6 of the Jay treaty that met at Philadelphia, it would have cost the U.S. “some millions of dollars.” Given this attitude, the commission might as well be “composed altogether of Englishmen.” States that even King admits the motives of Pinkney and Gore in shutting him out of the assessorship are based on partisan politics. “In fine tho’ English federalism is defeated in America, amongst our public officers here it yet triumphs.”
State of negotiations at Amiens remains a “profound Mystery.” The ministry “has been obliged to pluck up Courage Enough to send something like a spirited Remonstrance” to complain of the delay; it is said, though “scarcely to be beleived,” that Addington “demanded an immediate conclusion of the treaty.” Napoleon is “improving Every moment, & shoud the war recommence will be found in a much more formidable attitude.” Erving anticipates categorical demands upon the British by Napoleon in the near future. Hopes, however, that “both parties will see their interest in terminating this contest,” for peace “must be productive of great political advantages to us.” Mercantile losses will be more than offset by “improvements of the interior.” French mercantile policy in the West Indies is more “liberal & rational … than under their old Government”; the British are sure to “follow their Example.” Speeches in Parliament “begin to hold a proper language with respect to the United States,” even though “the real disposition is not changed.” Observes that King has “great apprehensions” about Louisiana. It appears that France has “so many objects of immediate & pressing interest to attend to, that no apprehensions of mischeif can be Entertained from that quarter for some time.” Hopes differences may be negotiated; France can have no interest in pursuing a plan “so odious & offensive” and one leading to such a “misunderstanding.” “These ghosts however which we conjure up are very agreeable to people here, who will help us to get or guarantee to us any thing, providing that we will connect ourselves with their desperate fortunes.”
 

   
   RC and triplicate (MHi: Erving Papers); duplicate (CSmH). 8 pp.



   
   Duplicate copy has an additional sentence here: “In Mr Pinckneys situation a man may perhaps be so upright as to bend backwards.”



   
   In the duplicate copy this sentence begins: “These phantoms however which we conjure up are very agreeable to the people here, who woud help us to get, or guarantee to us territories in the moon …”


